Citation Nr: 1600878	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connected for right-sided arachnoid cyst.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from April 1956 to March 1959.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issue of entitlement to service connection for an eye disability has been recharacterized to comport with the evidence of record.

In October 2011, the Veteran requested a hearing before a Veterans Law Judge, but in October 2015, he withdrew his hearing request. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested that VA obtain relevant records from Palms West Hospital in Wellington, Florida, where he was treated for syncope in 1987.  In a September 2008 letter, the Veteran indicated that records from this facility should be among his VA records; however, review of his VA records does not show any notes from this private sector provider.  On remand, additional efforts to obtain the Veteran's records must be made.  38 C.F.R. § 3.159(c)(1).  

The available VA treatment records indicate that the Veteran underwent a CT scan of his head in 2009, in an effort to evaluate the severity of his right-sided arachnoid cyst.  The CT scan report is not of record and must be obtained, as must all VA treatment records since October 2014.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserts that his arachnoid cyst and eye disability are the result of a head injury he sustained during tank training in service.  He is competent to report such an injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although there are no service records of the incident, the Veteran's service records were destroyed in a fire, so this is not unexpected.  The Veteran must be afforded VA examinations to ascertain whether either disability is related to his active service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA clinical notes that are not currently of record, including a 2009 CT scan of the Veteran's brain, and all treatment records since October 2014.  

2.  Contact the Veteran and request that he provide updated written authorization to obtain records from Palms West Hospital in Wellington, Florida, as well as all other non-VA doctors who have treated him for his arachnoid cyst and/or eye disability.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's arachnoid cyst and/or eye disability.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his arachnoid cyst.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arachnoid cyst is related to his active service.  The examiner must consider the Veteran's competent report of injuring his head during tank training, and address his assertion that the head injury caused his arachnoid cyst.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability is related to the Veteran's active service.  The examiner must consider the Veteran's competent report of injuring his head during tank training, and address his assertion that the head injury caused an eye disability.
 
The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


